Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 52



                    UNITED STATESDISTW CT CQURT
                     SO U TH ER N FLO R ID A D ISTR ICT


  M ichelle Hudson Hale.                                                 FILED BY      Ff,
                                                                                         f' Dc      .   .

  Plaintiff
                                                                                FE8 11 2021
                                                                                ANGELA
                                                                               CLERK tlSE. NO5LE
                                                                               s.        DIST.CI
                                                                                 D.oF/IA .-w.p.B.
  VS



  VerrillDanyLLC                                     JURY TRIAL DEM AND
   Defendant '




                           C O M PLY           T

  M ichelleR Hudson,plakd ff,in theabove styled cause,suesabove referenced
  defendantts)forcomingtogether,conspiringandsucceee gilltransferringyearly
  dividend chetks,property assets,bonds,and % staccountsleA in PeterR Hale Sr
  Trust,RobertHale SrTrustand PeterR HaleTruststillin the possession ofthe
  defendsntts).Suchassetswerenottansferredtotheplaintiff,heiroftheestate.now
  stolenbythedefendantts).A11tnistaccountqlehtotMsestatehasbeencoM scated by
  defendnntordefendnntts).ltwaslearnedin4/2019,certaindefendantts),obtained
  probate ordernecessary to completetM sconspiracy in wllich a11partieshwolved used
  theordergotten illegally to willfully and spitel lly deceivethe Suffolk County Probate
  Court,and K yonechallenging theirauthority when entering into thisconspH cy to
  keep conkoloftheremaininPeterR Haleestate;bnningtheplainc theplaintiff,the
  rightfulowner. Tltisconglom em tion hassuçceeded itlexchanging, krm qferring,and
  kansferownership rightsinternally. Such acionshaveprecepetated the followh g
  re% onsforstating thisclaim :
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 52




   =
   I                JU R ISD IC TIO N JV EN U E

  1.         Title28Section1391(b)US Code F/CP -
              Jurisdiction underU .S.Code Title 28 PartIV


              Chapter85 -C ode 1332.

   2.         This action also applies to Jurisdiction ofPerson-w hich
                                                          j'


             gives Jurisdiction regardlessofIocation ofPersons and

             is applicabie to Diversity Actions regarding locations of

             persons regardless ofIocation.


  3-         The U.S.Constitutionprovidesforconcurrentiederal
             Jurisdiction in actions betw een citizens ofdi#erentstates.

             Case Reference Strawbridgev.Curtis7 U.S.267 (18Q6).

  4.         ProperVenue is applied as itrelates underSection

             139 (b)(2),applicableto districtswhere future harm



  3.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 52




                PLA INTIFF/PA RTIES


        1.   PlaintiffM ichelle Hudson Hale,is a citizen ofthe U.S.,

              and has been since birth,the Plainti# currentiy

              resides in M iam l,Florida.



        7. Aljoiner padies,are Children ofHale & Hudson.
             Additionalpadies m ay be added during the course of

             this procedure w here necessary,


        8. AjoinerCases associated to this complaintconsistsof
             C hase Bank -Case#14-32293 CA 24,GivilCourtM iam i,


             Florida,M iam iDade County,and W ells Fargo Bank,

             Case# 1:15-CV-20287-DPG ,FederalCourt,M iem iFlorida,

             M iam iDade County.



 2.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 52




   E                      DE/ENDANTS


  1. W ilm erHale & Hale Dorrare both Law Firm s Iocated at60 State

  Street,Boston Ma,02109,Owned Silkerbridge- A companythatmanaged
  investm ents and Advisors.


  2.    .schm idt& Federico.P.C .- Law Firm Located at200 Berkeley

  Street,17th Floor, Boston M a 02116 info@ schm idt-federico.com


  3. W ells Fargo Bank, A Banking institution,has corporate

       oPices are Iocated at1156 Avenue O fThe Am ericas,N.Y. N.Y,10036

  4. Adkins,Kelston,Javez PC,is a Iaw firm Iocated at

        90 CanalStreet,/500 Boston,Ma,02114.

  5. Choate Hall& StewartLLP,is a 1aw firm located at

        Two InternationalPlace,Boston,M a 02110.


  6.     Chase Bank

         45 W allStreet NY, NY 10005


  4.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 52




  111. R EA S O N FO R STA TING A C LA IM

        .   1.       TO RT FRA UD
  Defendants are able to keep controlofthe Hale Estate ofw hich thex
  M anipulated and controlled before W illiam Schm idtw ould be granted               -


  PersonalRepresentative status and Estate controlin 2017 necessaq                -


  to controland sellrem aining assets and the follow ing actions ofthe
  Defendants can validate know n fradulentactivitv as itpedains to the
  Peter R Hale Estate and Trustare consistentsince m y know ledge of
  such activity w hich began in 2007 and are as follow t:


  A.    Silyerbridge.,a corporation,owned by W ilmerHale,and aIIDefendants
  refused to liquidate the accounts belonging to Plaintiff's husband before his death.

  Those accountswere transferred to MichaelFay before and afterhis deathwith the help
  ofW ilm erHale,A Newly appointed PersonalRepresenative, W illiam Schm ittwould

  Make itpossible to continue theirforty yearpractice ofhaving com plete controlof
  the PeterR Hàle Estate , bank accounts,trustaccountsand stocks

  Exclusively and continue to refuse to sufrenderholdings to the

  Plaintii,before orafterthe death ofhusband PeterR.Hale.



  M ichaelFay and W illiam Schm idtwould adm ita fake willinto record necessaryfor
  obtaining controlofassets rem aining orspent.That was once a partofthe PeterR

  Hale estate. This unethicaland iliegalpradice violates SEC Rules

  (15c1-7), and the Securities ExchangeActof1934,which prohibits a personfrom
  using a m anipulative,deceptive,orotherfraudulentdevice''- to com plete q
  5.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 52




  securitiestransaction. The rule is codified at17 C.F.R.240.15c1-7. 17 CFR

  270.17j-1-3(2)-(3),(4)and (5),andthe PersonalInvestmentActivitiesOf
  lnvestm entCom pany Personnel,

  SEC Antifraud Rule206(4)-8forAdvisersto Poolëd InvestmentVehicles,The
  InvestmentAdyisersActof1940,Rule 204A-1,The InvestmentCompanyActOf1940,
  requiring disclosure offinancialcondition and investmentpolicy when stocks are sold,
  The lnvestm entAdvisers Actof1940, and the Dodd-Frank W allStreetReform and

  The ConsumerProtection Actof2010,including disclosure and tran:parency.

  There have been actscommitted byDefendantts),thatviolate aIIFederalSecurities
  Lawsincludipg,theSecuritiesActOf1933,(15 U.S.C.77a-aa),theSecuritiesExchange
  Actof1934 (15 U.S.C.78a-m),the Sabanes-oxleyActof2002 (Pub.L.107-204,116
  Stat.745 (2002),The lnvestmentCompanyActof1040 (15 U.S.C.80a),the Investment
  AdvisorsActof1940(15U.S.C.80b),TitleV ofthe Gramm-Leach-BlileyAct(Pub.L.
  106-102,113Stat.1338(1999),the BankSecfecyAct(31U.S.C.5311-5314'
                                                                 ,
  5316-5332),asapplied tofundsand investmentadvisors,anyand aIIrulesabovethat
  have been adopted by the com m ission orthe Departm entOfTreasury.


  ltis notcertain ifeach holderofSilverbridge Securities becam e the sole ownerofeach

  Individual stock holding in this accountorifthey were transferred aftersailorm erger.

  Ofthe Silverbridge Accounts held by W ilm erHalè.


  2.     Necessary forone to own securities,they m ustbe bought, and then traded

  6.
    Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 52


-
      between,holders found in the W allStreetSecufities Exchange. in this instance we

      begin with Silverbridge,a know n Finance Investm entCom pany.



      Atsome pointChase Bank acquired possession and ofa Hale TrustStock from

      sources to be determ ined.They become transferagents w ho çontrolwho com pletes a

      sales ortransferofstock.

      3.To do this one m ust have been granted the rights necessary to sellsecurities for

      clients,to receives service fees,form anagem entofstock

      As wellas acceptanceofpaymentwhereby thatipitiate can be paid and asa resultcan

      profitfrom buying and selling btockoFned by anyone.Chase Bank,W ells Fargo Bank,
      were also on the Slverbridge Accountow ned by W ilm erHale Hale Dorc, Itis notknow

      where substantialam ounts ofmoney from each accounttransferred to when this Hale

      TrustAccountwas Iiquidated belonging to Chase Bank and W ells Fargo who both

      suddenly are transferagents afterthe death ofM r.Hale.

      AIlStocks can individually bought4nd sold by anyone who em ploys a brokerwho

      conductbusiness as a brokerage com pany. Brokers are em ployed by Corps,are
      brokers orare working independently to brokersales,buys,trades,and are paid with

      com m issions and fees ,from clients.


      4.    Silverbridge,,was a corp,owned by W ilmerHale,item ploys brokers oruses

      outside brokers to buy orsellstock,forprofit. Itm ustpay outfees and gives possible

      com m ission. Any com pany thatallows förmany sales and trades forclients because

      each sale orbuy generatesfeesénd orcommissions.
      7.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 52




  5.     Silvefbfidge.,a corporation,owned by W ilm erHale, refused to Iiquidate alI

  accounts upon requestto selland trade stocks. They chose to shutdown the business,



  Transferaccountsto anentityknown only bythe part,W ilmerHale and MichaelFay
  W ellsFargo Bank,Chase Bank,W ilmefHale Hale Dorq,and W illiam Schmidtwould
  Be majorparticipants necessaryto finalize dealsorattemptto finalizethe sale,orallow
  third partiesto finatize realestate transactions asitpertained to thisestate.

  6. W ells Fargo Bank,Chase Bank and any one Defendantcould sales stock orreal
  estate belonging tothe zale estat:,whenone memberofthisgroup can obtaina
  PersonalRepresentative status.W illiam Schm idtwas the party who would subm ita will i

  thatwas superseded by a willgranting is authority to the plaintiff.W ith this willwithheld

  from the Suffolk County Probate Court,com pete controlofassets rem ained in the

  possession ofthoàe who wanted to Iiquidate assets in the Hale TfustAccountas well
  As assets leftby otherholdings from Hale Trusts belonging to Trusts ofpriorfam ily

  m em berà who Trusted assets to the Hale Trust.



  These unethicaland illegalpracticesviolate SEC Rules (15c1-7),The Securities
  ExchangeActof1934 (TheAct)prohibitsapersonfrom usinga manipulative,
  deceptive,orotherfraudulentdevlce''to com plete a securities transaction. The rule is

  codifiedat17C.F.R.240.15c1-7. 17CFR 270.17j-1-3(2)-(3),(4)and (5),Personal
  InvpstmentActikitiesOfInvestmentCompany Personnel,

  SEC Antifraud Rule 206(4)-8 forAdvisersto Pooled InvestmentVehicles,the
  8.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 52



  Investm entAdvisers Actof1940,Rule 204A-1,The InvestmentCom pany ActOf1940,

  requiring disclosure offinancialcondition and investm entpolicy when stocks are sold,




  The Investm entAdvisers Actof1940, and the Dodd-Frank W allStreetReform and

  Consum erProtection Actof2010,including disclosure and transpqrency.

  The sam e Plaintiffinvolved in controlofthe estate and taking on Trustee duties and

  actively participating,com m unicating and m aking decisions regarding sales,trades and

  buys,before the death ofthe rightfulownerwould notrelinquish roles thereafter. They

  would continue the sam e pfactice with no oversight,having virtually unlimited

  destruction to m anipulate accounts to obtain self-serving distributions to fulfilltheirown

  objectivestaking no considerationofthefinanciallossànd burdqn placed onthe
  plaintiftcausing harm to the Plaintiff, Iossofaccountholdings and having no record of
                       1
  transferand orsale ofeach stockliolding,Thiswould resultin greateconomic Ioss,
  poorhealth and death ofhusband as alleged in originalcase filings regarding Chase

  Bank,and Wells Fargo Bank in Januaryof2015.(See Cases).
         7.     Harm results when use ofaccountts),withoutthe approvalfrom the Iegal
  accountholderwho is being denied access and use accounts thatshould belonging the

  Plaintift.n e same fundswere requested to payoffthe mortgage ofhome at168
  Bellingham St,Chelsea,M a 02150.Italso needed wheelchairaccess and the home at

  168 Bellingham St,Chelsea,M a,02150,had 10-12 stairs in entrance and back ofhom e

  thatdid notprovide assess to home forpersons using a wheelchair. The hom e would

  go into foreclosure in 2015,or2016,exactdate stillbeing researched as recorded

  9.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 52




   regarding the sale are sillin location process.Defendants,being totally fesponsible for

   home defaultwould go onto sellthe home as a resultofa forced d#faultbecause the
  trustee refused to pay pastdue m ortgage,


         8.      Had defendantls)compliedto requestslo Iiquidate Silverbridge,this
  objectivecouldhavebeenaccomplisied.Accountsarestillindisarray.

         9.     W ilmerHale refused to give accountofHale TrustPoë olio thatincluded
  Plainti#s,fatherand grandfatherand possibly m other,now deceived,and afterdeath of

  kcHale.

         10.    Silverbridge refused to provide m onthly statem ents forthe Hale Trusts,its

  notcertain how m any tim es stocks were sold,traded orboughtbutItis certain in

  happened m any times,generated fees and com m issions,and such acts continue to this

  day.Exam ple,BR PLC,-The Plaintiffreceived Iettèrs from W ells Fargo Bank and Chase

  Bank stating both were owners ofthe stock. This could only happen ifshares were sold

  by a brokerwho splitthe accountbetween the two parties doing a split,oradcounts

  were duplicated. ltis notcertain who owns the account,who is the

   transferagent,how m any tim es ithas been switched between transferagents, who

  initiate buys,sells and transfers butrecords willshow many transactions occurred.

         11.    Exam ple, Zim m erHoldings sold this stock as welldividends from account
   opened in 2012,Plaintiffwastold itwastransferred to them in 2014,and would pay

  dividends forthiàperiod only.W hen asking where transfercame,Wastold
  Com putershare w ho is the Iargesttransferagentfprinvestm ents worldwide.However,
  i0.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 52




   Computershare would go on to refuse to disclose who transferred ownership to them .

   IwastoldComhterharewastransferageniforstockheld byChaseandWells
   Fargo Bank,and they would deny accountownership making itim possible to

  Know the Iegaltfansferagentwas.


   W ho transferred the stockto Com putershare is undisciosed as Computershare

  refuses to disclose any inform ation regarding sale,buying ortransferofthis account,

   butstatesAirProducts& Qhemicals,Raytheonand severalotheraccountswere sold
  ortraded,withoutthe Plainti# knowledge ofwho and when the transactions were done
  as the Plainti# is the only person with the legalrightto m ake buy,orsellrequests. This

  activityisbeingdonewith (3)to 4)trustaccountsheldbyWilmerHaletpthisday,ifalI
  accountshavenotbeenliquidatedbyWiimerHale.Reference Exhibit(A),whichclearly
  shows many selland buys transactions thatwere once partofthe Silverbridge Account.


         12. There is a failure to m anage accounts necessary to com ply to

  requests forclosure ofaccounts upon requestofthe shareholderand

  Trustee PeterR Hale,ownerofaccounts, dividends,safe depositboxes,in

  accounts ofseveralfinancialand bank institutions.RealEstate,is also

  included in alleged m isuse ofsuch accounts necessary to enriçh the needs

   anddesiresofDefendàntts)who abandon aIlinterestsofPlaintiff's
  11.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 52




   financialand generalwellbeing afterbeing senta lrrevocdble Trust

    Am endm entto the originaltrustdocum entafterrefusalto send a copy of

   the revocable trust Docum ent. They would continue to close bank

   Accounts and keep assets,and refuse to relinquish controlofaccounts

   As wellas the Estate ofPeterR Hale before and afterhis passing.




        13. In doing so,there is a clearviolation of federal

              and state Securities Laws and Corporate Governing Law s

              includlng the Fraudulent Int:rstate Transactions

              Pursuantto 15 US C ode 779-Securities Actof1933,and

              Section 11-2-detailing w hatis required regarding a specific

              Code ofEthics w hich prohibitSelfDealing Activity and

              Conflict. AS wellas the Dodd-Frank W allStreetReform and

              Consum erProtection Act,Title V 1l;w hich requires

              Transparency,Accountability,according to Section 701 thru

              Section 1021.


        12.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 52




    1111.   NEGCEGANCE


             Plainti# is incorporated by reference the allegations of

             paragraph'
                      ,1 through 41, as though fuily setfodh herein.


              A lIofficers ofthe com panies took actions thatfailed to show

              a duty ofcare,loyalty and good faith in business and        ?   '
                                                                              j

              including obligations to exercise good business practices




              ,   to acteffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand eaçh com pany failed to com ply

              w ith basic term s ofcorporate intereéts as itapplied to

              accom m odating the needs ofthe stockholderand not
                                         83.
              the needs ofthe corporation.

              The Corporationts)would go onto recklessly act,
  97.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 52




               having fore know ledge,such acts w illcause Iosses necessary

              to disenfranchise the Plaintif. By choosing notto

              Iiquidate accounts by selling aIIstockholdings and giving

              a check to the Plaintiff,to use by the Plaintil in

              2009, the Defendant,continued a reckles: disregard for

              the plainti',having fullknow ledge such acts w illresultin

              a loss ofstock holdings r:sulting from reckless management.

              Accounts remain difficultto trace and ieçoverdue to a refusal

              to disclose accountactivity by providing m opthly statem ents.

              Defendants violated federaland state statutes,according to

              UnfairBusinessPractices,(Business&m prof.Code 17200et
              seq-).
              AIIDefendants who are Corporations,w ith, officers,Iaw yers,

              trustee's,directors,brpkers and representatives ofw hom ,

              engaged in transactionsthatwould end in a pa#ment
              to one ofthese parties forcom m issions,disbursem ents,

              and paym entforopening,closing,transferring equity accounts




  98.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 52




  such as stocks,bonds,securities,and realestate.The Defendantts)
              are Iiable because the Corporation,being the controlling party

              orDersonts),is Iiable forinjury caused by a representative.
                   .       '

     y         ,
                   44           x Jngy-
                                      .a.
                                        w x           y/
                                                      .        .
                                 J :yzsz A -- Vz/-
                                 .
                                                 +;'-X 'c.,y t'
                                                  -           z..-
                       :                   /
              The       ainti: was harm ed by Ioss ofassets,Ioss of

              Ioss ofhusband as w ellas éuffering from m etaland physicai

              issues involved w ith a person w ith disabilities. To be proven

              w ith m edicalrecords from initialdiscoveries.




  99.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 52




     =
     V            BREECH O F FIDUCIA RY DUW

                  Plainti# is incorporated by reference the allegations of

                  paragraph'
                           ,1 through 41, as though fully setforth herein.


                  AIIofficers ofthe companies in question,owe plainti#ts)
                  a duty ofcare,loyalty and good faith in business and

                  fiduciary duty including obligations to exercise good

                  business practices,to actelectively in the operation of

                  business ofthatcom pany and to actin the bestinterest

                  ofthe stockholderand each com pany failed to com ply

                  w ith basic term s ofcorporate interests as itapplied to
      -   - - -
                  accom m odating-the-needs ofthe-stockholder-and-not-- . -- --

                  the needs ofthe corporation. Defendants violated federaland

                  36(b),The InvestmentCompany Actwhich slates,lnvestment
                  Com pany's have fiduciary duty with respectto the receiptof

                  com pensation for services.Therefore,a breach w illoccur

                  w hen an investm entC o.pays fees to advisors fortransad ions


  100.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 52




              thatcause a depletion ofassets in the accountw hen the

              Plainti/ s trustee attorney is told by trustee

              to a (0)holding amountatthe time death ofPlaintils hugband.
              See Exhibit(E).
              Such acts cannotbe justified and no gains were made.
              There w as notability to achiev: a favorable rate ofreturn on

              the account.




                                               101.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 18 of 52




                 Plaintiffincorporate by reference the allegations ofparagraph

                 1 through 41.,as though fully setforth herein.

                 AIIofficers ofthe companies in question,owe plaintiffts)
                 a duty ofcare,loyalty and good faith in business and

                 fiduciary duty including obligations to exercise good

                 business practices,to actesectively in the operation of

                 business ofthatcom pany and to actin the bestinterest
                                  <
             .

                 ofthe stockholderand each com pany failed to com ply

                 w ith basic term s ofcorporate interests as itapplied to

                 accom m odating the needs ofthe stockholderand not

                 the needs ofthe corporation.

                 Defendants violated federaland state statutes,


                 Plainti; is incorporated by reference the allegations of

                 paragraph 1 through 41, as though fully setfodh herein.



                 AIIofficers ofthe companies in question,owe plaintiffts)
                 a duty ofcare,Ioyalty and good faith in bpsiness and

                 fiduciary duty including obligations to exercise good
  102.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 19 of 52




              business practices,to actesectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the nveds ofthe stpckholderand not

              the needs ofthe corporation.



              Defendantsviolated federaland state statutes,such as 36(b),
              The Investm entCom pany Actw hich states,an investm ent

              Com pany has a fiduciary duty w ith respectto the receiptof

              com pensation forservices.A breach w illoccurw hen an

              investm entC om pany goes on to

              pays fees to advisors fortransactions thatcause a depletion of

              assets in the accountw hep the Plaintif s trustee a/orney is

              told (0)holding amountatthe time death ofPlaintiffs husband.



              Such acts cannotbe justified and no gains were made.
              There w as notability to achieve a favorable rate ofreturn on
  103.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 20 of 52




         the account.

  Silverbridge sells its FinancialAdvisory Corporation in 2012.

  Itheld accounts belonging to the PeterR Hale Revocable Trust,

  ow ned by Plaintiffs husband. P.O .A ., and Trustee authority w
   .      .                                 '
                                                     .

  w as granted Plaintiff,necessary to assisted H usband,PeterR Hale in
                                                            (
  requesting sale and receiptoffunds-years before this sale occurred.

  W ilm erHale ow ned Silverbrdge, Controllers refuse to liquidate accounts,

  and transferfunds. C ontrollers engage in selfdealing,and a hostile take

  overofaIIaccounts and assets w ithin the Hale Holdings by this com pany.

  Stock brokers,trustees,holding com pany associates,and its

  representatives to use and devise any schem e to bankruptaIIassets and

  holdings w ithin the PeterR Hale Revocable Trustas w ellas Trusts

  privately held forfatherygrandfather,and possibly grandm otherand

  m otheqallnpw deceased.


  This com pany had a duty to provide disclosure regarding the sale activity

  before and afterthe sale and did not. Accounts are now in the possession

  oftrustee who worked forW ilmerHale 4uring the sale,and were transferred
                                        i

  to him and notthe shareholder,aqerthe sale. Itis clearthere was a sale
  104.                                  /
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 21 of 52




  and purchase ofthe Hale TrustAccounts,Yhere were no disclosures
  rnade from Trustee to date,norfrom W ilm erHale to date regarding sale,

  and disposition ofHale accounts afterthe sale as the acts deliberately

   excluded the Plainti#,w ho cpntinued to Iive and w as ow nerofthe

  propedy located at168 Bellingham Street,Chelsea,M a 02150. No m ail

  w as eversentto this address from W ilm erHale and M ichalFay w ho

  prevented sale ofhome,ownership ofa homewithwheelchairacceés
  and paym entofback taxes,nècessary to preventforeclosure buy keeping

  and w ithholding aIIassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bank,C hase Bank,NA,w ere clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A). They would go onto hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilmerHalewhile statinj no accountsiptheirname belongstothe Hale
  Trustw hen itclearly states they were paid stockholders ofthe Hale Trust.

   Coum pershare,AST,are transferagents.Accounts from the Hale Trust

  w ould be transfetred to them to hold,transferorsellattheirdiscretion.

                               105.
d
'

        j
        Ij       q   '
                     Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 22 of 52    '

    .
        1
        ,

        j                          ?                '                        .                                .

        .
        1                    '.    .               ,           ..                    .
        k                AIIcontinued to refuse sale ofstock to Plaintis ,provide inform ation
        1
        i
        $                regarding accounts, activities involving accounts,statem ents,as w ejjas
                                                                             .   .
        l                                          '
        1                anyand aIIactivitypertaining tothe Hale Trust, pastand present. AIl
        I
                         Corporations acted accordingly,alIindividuals acted accordingly,w ho are
        1

         k
         j                   namedDefendantstothiscase.ThePlainti
                                                                ff,continuestoresearchthese
         (                   activitieswhichareaIIinviolationoftheAntifraudérovisionsof CFR Title
         1                   l7-chapter11-pad 240 Section 240.13e-3,(a)and (1)thru 6. Going
            t                                                     .
            1            privatetransactionsbycedainissuersortheirasiliates.
            j '                                                                                                   .
            1
            1                                                            .
             l
             j
                         '
                                                               .
                                                                     '



             )
             1
             ,
                                                                                             ''



             l
             l                                                                                    .

             1

             j                                                                                                '
             1


             j                                                                                        '

             1
             1
             l
             1
                 t                                             .
                 t
                 i
                 (       106 . .
                                       '                                                 '

                 1                                                                                                ,

    ' $
                 i
                 l
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 23 of 52




  .I
  V          NEGLIGENT INFLICTION OF EMOTIONAL
                          D ISTR ESS


              Plaintif incorporatq by reference the allegations ofparagraph

              1 through 36.,as though fully setfodh herein.

              AIIofficers ofthe companies in question,owe plaintills)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligatioisto exercise good

              business practices,to actesectively in the operation of

              bu*iness ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.



         There was no way to suggestthe defendantts)would withhold
         funds from accounts. ltbecam : clearaoerFeeks of

         requests to sell.The haltto accountaccess stopped aIIthoughts

         ofpursuing Iegalaction,a PO A and Iatera new TrustDocum ent

  107.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 24 of 52




         and W illwould resultaswaysto stop defendantls)defiantand
         illt,tl1pI1h(ltih/ltitptr.


         The ppaintil had to actas padnerforM r.Hale in aIlbusiness

         transactions thereaqer. Thisjob would n:thave been accepted
         ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

         NonThe Less,this wouid be the outcom e. This w ould cause

         daily activities ofthe Piaintil to exceed the three hourthreshold

         requiredforpersonswi
                            thadisabiltyofPlaintifj Thiswouldcause
         greatpaln and distress to entire body ofthe Plainti# who had to
         exercise daily ad ivity necessary to keep cashflow necessary to

         pay forexpenses as they applied to the Hale household.

         The unodhodox activities ofthe defendantw ould cause m oving

         severaltim es to otherstates as itwas dangerous to continue

         living withoutaccess in and outofthe hom e.The plaintiffcould not

         assisthusband in and outofhom e due to disabilities and M r.Hale

         felttoo constricted to the hom e w hich had on w heelchair access in

         and outofthe hom e.How to care forM r.Hales disability w alking,

         finanéialand health issues as wellas the Plaintifs proved quite

  108.
'
*

'


j '- .
'
     Case 9:21-cv-80314-AMC                         Document 1 Entered on FLSD Docket 02/11/2021 Page 25 of 52
            .
                $

                I        '
,



                i
                                    m entally and physically straining.
                1
                l                                                                      .

                1                   Thiseffectwouldincreaseashusbandsheal
                                                                        thdeteri
                                                                               oratedwi
                                                                                      ththe
                l
                l                   currentcircum stance and a need form edialcare,also denied by the

                l                   defendant,andfinancialuncedainties,createdadditionalmental
                t
                '

                j                   andphysi
                                           calstrainashusbandwouldcontinuetorequire
                1
                t
                1                   hospitalization,
                i
                1                   som ething the W ilmerHale associateswere fully awere would result
                k                                          .
                !                   from Iàckoffundsnecessaryto obtain24 hrAssisted LivingCare.
                i
                l
                1                                           .                  .
                                                                                            -    .




                                    The Plaintil, handles aIIaffairs forthe Hale fam ily.

                l                   AIIDefendantsviolatedfederalandstatestatutes,
                                                                           '
                                                                                                         .
    .
                    j
                    l
                                    Gained paym entforfees and equity w hile atthe sam e tim e

                    k
                    1               disenfranchising the stockholderand continuing to
                    1                                                                                            .
                    i               access allaccounts and managing accounts in a way

                    !               thatwoul
                                           denrichthecompanyandnotthestockhol
                                                                            der
                    1
                    I               form ore than the know n ten years such activity has

                    i
                    l
                                    taken place instead ofclosing aIIaccounts as of2010     .
        '


                    1                                                                                .

                                                                                                             -
                    !
                    1        109.                                                  .
                                                                                                             .




                    (
                    1
                    -
                    1

                    $                                     '
                    1
                    .b
                                                    .
                                                                                                 '
                                                                                                 .
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 26 of 52




        AIIomcers ofthe companies in questièn,:we plaintilts)
         a duty ofcare,loyalty and good faith in business and
         fiduciary duty including obligations to exercise good

         buyiness practices,to actefectively in the operation of

         business ofthatcompany and to actin tie bestinterest

         ofthe stockholderand each com pany failed to com ply

         w ith basic term s ofcorporate interests as itapplied to

         acc6m m odating the needs ofthe stockholderahd not

         the needs ofthe corporation.



         Defendantsviolated federaland state statutes,such as 36(b),
         The Investm entCom pany Actw hich states,an Investm ent

         Com pany has a fiduciary duty w ith respéctto the receiptof

         compensationforservices.Therefore,a breachwiltoccur
         w h#n an investm entC o.pays fees tô advisors fortransactions

         thatcause a depletion ofassets in the accountw hen the

         Plainti/strustee attorney is told by trustee (0)holdings exist.
  1i0.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 27 of 52




                                                               '
        .



  'VL
  '
   L-7-IJ,
         FAILURETo upHoLo A DuR oFF#IRNEss                         .




              Plaintif incorporate by referepce the allegation: ofparagraph

              1 through 41.,as though fully setforth herein.

              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty ipcluding obligations to exercise good

              business practices,to acteWectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand npt

              the needs ofthe corporation.



              Allofficers ofthe companies in question,owe plaintilts)
              a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to exercise good

              business practices,to acteffectively in the operation of

              business ofthatdom pany and to actin the bestinterest

                                 122.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 28 of 52




              ofthe stockholderand each com pany failed to com ply

              with basic term s ofcorporate interests as itapplied to
              accom m odating the needs ofthe stockholder.

              Silverbridge sells its FinancialAdvisory Corporation in 2012.
                                             '
                                                 .      ,


              Itheld accounts belonging to the PéterR Hale Revocable Trust,

        ow ned by the Plaintiffs husband. P.O .A ., and Trustee authority w as

        granted Plaintiff,necessary to assisted Husband,PeterR Hale in

        requesting sale and receiptoffundsyears before this sale occurred.


        W ilm erHale ow ned Silverbrdge, Controllers refuse to liquidate

        and transferfunds. Controllers engage in selfdealing,and a hostile

        takeoverofaIIaccounts and assets w ithin H ale Holdings.



        Stock brokers,trustees,holding com pany associates, and its

        representatives to use and devise any schem e to bankruptassets

        and holdings w ithin the PeterR Hale Revocable Trustànd Trust

        accounts privately held.


        This com pany has a duty to provide disçlosure regarding the sale

                                   123.
        l.                                                   '                      .
             Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 29 of 52
                                                                                        '
    .




        I                                                                                           ,

l !                                                  ,


  1             activity and did not. Accounts are now in the possession
        l
        t      oftrusteewhoworkedforW ilmerHaleduringthepale and were transferred
                                                                     ,

        1
        I      to him and notthe shareholder,aqerthe sale. Itis clearthere w as a sale
                                                                                                    '
,                                                                1                  .           ,


        E      and purchase ofthe Hale TrustAccounts,There were no disclosures
                          .


        i
               m ade from Trustee to daye,norfrom W ilm erHale to date regarding sale,
        I
        E      and disposition ofHale accounts pqerthe sale as the actswere                             ,
        l
               deliberately done to exclude the Plaintis,w ho continued to Iive and w as

        i      ownerofthepropedylocatedat168Bellingham Street,Chelsea,Ma
        i
               02150. No m ailw as eversentto this address from W ilm erHale and M ichal

        :      Fay who prevented sale ofhome,ownership ofa hom e with wheelchair
        1                             .
                                          .



               access and paym entofback taxes,necessary to preventforeclosure buy

        l
        1
               keeping and w ithholding aIIassets held w ithin the PeterR Hale Trust.

        l      W ells Fargo Bank,Chase Bank,Chase Bank,NA,were clients named on
        1      Silverbridge StatementofHoldings Exhibit(A). They would go on to hold
               accountsfrom the HaleTrustthathaà to betransferred tothem by
        I
        j      w ilmerHalewhilestating noaccountsintheirname belongstotheHale
        !      Trustthatclearly states they were paid stockholders ofthe Hale Trust.
        1      C                                         .
                 oum pershare,AST,are transferagents. Accounts from the Hale Trust

        1      woul
                  d betransferredtothem tohold,transferorsellattheirdi
                                                                     scretion.
        1                                     124.                                          .




        E                                     .
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 30 of 52




  AIIcontinued to refuse sale ofstock to Plaintil
                                                    ,   ùrovide information
  regarding accounts, activities involving accounts statem ents,as w ellas
                        '                          ,
                  .



  any and aIlactivity pedaining to the Hale Trust, pastand present. AII

  Corporations acting accordingly, aIIindividqals acted accordingly
                                                                       ,   w ho are
  nam ed Defendants to this case .




 The Plaintil,continues to research these activities w hich ar
                                                             e allin violation
 of Antifraud Prpvisions of CFR Title l7 c hapter11-part240 -section
                                         -




 240.13e-3,(a)and (1)thru 6.Private transactions by issueraffiliates        .




125.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 31 of 52




.   V lf'lFAILURETo upHouoA ouvv oFTRusy

                 Plaintiffincorporate by reference the allegations ofparagraph

                 1 through 41.,as though fully setforth herein.

                 a duty ofcare,Ioyalty and good faith in business and

                 fiduciary duty ihcluding obligations to exercise good

                 business practices,to acte#ectively in the operation of

           businessofthaicompanyandto actinthe bestinterest
           ofthe stockholderand each com pany failed to com ply

           w ith basic term s ofcorporate interests as itapplied to

           accom m odeting the needs ofthe stockholderand not

           the needs ofthe corporation.




    126.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 32 of 52




  handled stock accounts forPlaintil,holding POA ,to do

  aIlbusiness transactions forhusband,as wellas forhusband

  acting trustee on a11accounts.




  Hom e was foreclosed in 2015,by W ells Fargo Bank.


  3.

  By refusing access to accounts,accountholding disclosures,

  m oney ow ed orow ned by each accountand continuing

  to m ake decisions and open and close accounts F ithout

  permission ofplainti#ts),whose name each account
  rem ained,disenfranchised the owners and Ieq the ow ner

  properrecourse thatw as notavailable due to lack of

  resources held by the Defendants.



  4.

  This was intentionaldisenfranchisem ent,a blatantdisregard

  forthe needs ofthe accountholderand causing a situation
  129.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 33 of 52




  forirrevocable harm to comet: plainti#ts)asa resultof
  m oving,constanttraveling aqd constantin transitby O r

  interacting with constanttralc,to accidentrelated injury
  to doctors apps,seeking care form edicalproblems thatarise

  as a resultofconstantstrain on body overthe pastsix years

  dealingswith Defendantts).

  5.

  Plainti@ alleges each party m ade a decision to refuse

  requestq to Iiquidate accounts,continued doing business

  with each accountwithout Plaintilts)approval.W ith approval
  none ofthe harm faced by the Plainti; would have been

  encountered. These w ere intentionaland reckless acts on

  behalfofthe defendantts).Such outr@geous conductcaused
  greatdistress em otionally as w ellas physically.



  6.

   The plaintils husbands m entalstatè decreased .

  130.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 34 of 52




  7.

  AIIcom panies refused access to accounts and assets being

  held,access to statem ents,as w ellas norm alprocedure and

  protocolforthese types ofbusinesses. No exchanges

  regarding com pany holdings,financialstatem ents m anaged by

  the m anaging padies,quaderly earnings,and share dividends

  being deposited. There w as no inform ation given re-

  grading stock options,voting options. Everything w as being

  done w ithoutconsentofshareholder.


  8.

  Letters w ere ignored,calls, accepted and docum ents returned

  w ith no explanation fordenialand w hen an explanation w as

  given,w hen docum entation w as provided,its w as not

  acknow ledged norhonored.


  9.

   A POA ,had to m ake aIIaw are thatM ichaelFay acting trustee

  was acting agàinstwillofplaintiffts),
                                     131.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 35 of 52




  10.

         A I1com panies exceptdéfendants honored this request.



  11.


  AIIdefendants illegally used accounts to stop plaintiffts),
  from access to accountinform ation necessary to

  exercise rights ofow nership forpersonalgain and

  benefitofaIIotherthan thatofthe Plaintil.



  12.

  Accofding to the WillofPeterR.Hale,(EXHIBIT B)-Page 5,
  the sble trustee. Italso clearly states that M ichaelas standby trustee.

  A trustee to fulfillobligations ifMr.Hale could not. Itis believed this

  was done in duress atthe tim e ofsigning. Itwas agreed thathis hom e

  would be m ade wheelchairaccessible,thatback taxes would be paid

  to preventfurtherforeclosure action by Fay and Adkins who had controlof

  aIIm oney belonging to M r.Hale who was unable to waik,in a wheelchaiq

  knowing aIIattem pts to obtain money held by these individuals were in

  Vain,any and aIIdocuments were signed necessary thathe would

  132.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 36 of 52




  continue to have housing,food and basic necessities.



  13.

  Refusalto sign dpcum ents was notan option as M c Hale always çonten
                  '
                           .            .



  thathe feared forhis Iife before and afterm afriage to M r.Hale.

  Illegalacts occuràs a resultofSilverbridge paym e'
                                                   nts from Silverbridge.

  Suèh acts and sales are illegalaccordingto
  17 CFR Part201,202,& 210. See Silverbfidge itatem ents of

   transactions foundinExhibit (B)and Exhibit(C).
  M c Fay'
         s nam e on the Silverbridge account.,as trustee butonly

  PeterR Hale is the Ipgaltrustee. M r.Hale is currently being

  barred from closing down this accountthatwas attem pted

  closure now fortwo years unsuccessfully. M r.Fay is a standby

  trustee açcordingto Mr.Haleswill,and standbytfusiees are
  active only aqerthe death ofthe standing trustee. M c



  14

   Hale was notdead m aking M r.Fay and W ilmerHale who owned
  Silverbridge guilty ofbuying,selling and transferofshafes without

  approvalfrom PlaintifforMr.Hale who did notwantto be forced

  to negotiate with Fay and second and third parties unknow n,to



  133.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 37 of 52




  obtain m oney.


  15.


  Distribution payments paid outon the accountwhich shows

  was transferred,to Fay who paid outto the Plainti#,w ho in

  turn had to com ply to such bribery m oney from the Hale TrustFund in exchange

  forservicesthey required such as signing ofdeed Plaintift in 2011,




  W ilmerCutlèrPickering Hale and DoorLLP olers Iegaladvisory services to
  aviation,energy,financialservices,inform ation technology,m anufacturing,
  soO are,telecom m unicationsrand life sciences industries.The firm 's practice
  areas include corporate Iaw ,intellectualproperty,Iitigation,securities,antitrust
  and com petition,corporate,ynvironm ental,bankruptcy and com m ercial,FDA ,
  internationalarbitration,trade,financialinstitutions,Iabor,tax,and realestate.Its
  clientele includes Akam aiTechnologies,Am erica O nline,Bayer,BearStearns,
  Boeing,Bose,Citigroup,CreditSuisse FirstBoston,Daim lerc hrysler,J.P.
  MorganChase,LehmanBrothers,MorjanStanley,andVerizon
  C om m unications.W ilm erC utler Pickerlng Hale and Dorrw as founded in 2004
  through the m ergerofHale and DorrLLP and W ilm erC utlerPickering LLP.The
  f1% is based in W ashington,D .C .w ith additionalom ces in Baltim ore,M aryland;
  Boston,M assachusetts'  ,Restoh,Virginia' ,New York C ity;Princeton,New Jerbey;
  G erm any'
           ,London' ,and M unich.

  There is a possibility thatmergers have be:n made necessary to change the
  nam e ofW ilm erHale to W illiam C utlerPickering Hale Door,and W ilm er
  CutlerPickering Hale. Itis notknown when changes were m ade and why
  those nam es no Iongerinclude Hale-Dorr.



                                             134.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 38 of 52




  Itis clearthatDorris used exclusively w ith W ilm erHale and Hale Door,
  and recently the Dorrhas been elim inated and the Hale nam e association
  qem àins butas with the Iasttwo exam ples,on: can assum e thatthe
  nam es are associated to one person being,W illiam C utlerPickering,w ho has
  chosen to m âke Hale inclusive w ith W illiam C utlerPickering.O l ces can
  be found in New York,NY and W ashington,DC . Such changes have occurred
  overthe Iastfive years as they did notexistin 2009,w hen Plaintil m arried
  PeterR Hale,Son ofHale-Dorrfounder.

  ltdoes appearchairpersons,Donald Steinberg,How ard M .Shapiro,Jam ie
  G orelick,W illiam M cLucas,Steven D .S ingerstillrem ain.




  135.
'


    !   Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 39 of 52
    i

i



    I

            1/1111.
    1
                        U N FA IR B US IN ESS PR A C TIC ES
                      (BUSINESS & Prof.Code 17200 etseq,)
    i
    1                 Plaintil incnrporate by reference the allegations ofparagraph
                                       '
                                   .
                      1 through 36.,as though fully setfodh herein.
    I
    1

                      AIlofficers ofthe companies in question,owe plaintilts)
    I                 a duty ofcare,Ioyalty and good faith in business and

                      fiduciary duty including obligations to exercise good
    t                 business practices,to acte#ectively in the operation of

                      business ofthatcom pany and to actin the bestinterest
    1
                      ofthe stockholderand each com pany failed to com ply

                      w ith basic term s ofcorporate interests as itapplied to
    1
                      accomm odating the needs 9fthe stockholderand not
                      the needs ofthe corporation.
    1
                      There was no way to sùggestthe defendantls)would withhold
    i
                      funds from accounts. ltbecam e clearaqerw eeks of


                      requests to sell.The haltto accouhtaccess stopped aII

    1     117.
    !                                                 N<
                                                            - ' '''

    1


    l
    i
    .
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 40 of 52




  thoughts ofpursuing Iegalad ion,a POA and latera new TrustDocum ent

  andWillWoul
            d resul
                  taswaystostopdefendantts)deiantand
  illl)rp1h1lhtltilpititltr.


  The plàintil iadto actaspadnerforMr.Hale in aIlbqsiness
  transactions theqeaqer.Thipjob woulà nothave been accepted
  ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

  NonTheL:ss,this w ould be the outcom e. This w ould cause

  daily activities ofthe Plaintiffto exceed the three hourthreshold

  required forpersons w ith a disàbility ofPlaintiff. This causes

  greatpain and distress to entire body öfthe Plainti; w ho had to

  exercise daily activity necessary to keep cashflow necessary to

  pay forexpenses as they applied to the Hale household.


  The unbrthodox activities ofihe defendantwould cause m oving
  severaltim es to otherstates as itw as dangerous to continue

  living withoutaccess in and outofthe hom e currently owned'
                                                            .
  Refusalto provide m oney to provide w heelchairaccess fora
                                 k
                                 '


  person w ith disabilities is a violation ofTitle 11-A m ericans W ith

  DisabilitiesAd of1990 (ADA),FAIR HOUSING ACT.
  118k
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 41 of 52




  Yhe plaintils health could notprovide fordaily assistance needed

  for husband access in and outofhom e. M r.Hale used a w heelchair&

  w as constricted to the hom e w hich had no w heelchairaccess.

  The health of M q.health w oklld slow ly deteriorate as hopelessness w as

  feltdue to financialand health issues .Activities ofthe Defendantts)proved
  m entally and physically straining forboth M r.Hale and the Plaintiff.

  This effectw ould increase as hùsbands health deterioration continued as a

   resultofthi currentcircumstance,à needfora permanenthomethatdid
  notrequire m oving each year,assisted Iiving m edicalcare as w ellas

  financialuncedainties,would contributed to additionalm ental

  and physicalstrain as husband continued to require hospitaiization w hich

  w ould Iead to his death.


   The W ilm erHale C orporation and its Assodiates w ere fully aw are of

  detrim entalconsequences could resultfrom constantfinancialinsecurity

  cause by lack offunds. M r.Hale had m oney to pay for24 hrAssisted

  Living Care forthe restofhis adultIife in O rlando Florida.The Defendantts)
                               119.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 42 of 52




  refused to allow 1 r.Hale to use m oney he rightfully bwned t6 pay forthis
  im portantm edicalservice thatcould have m ade his life expectancy m uch

  Ionger. This blantentrefusalleftthe Plaintil w ith handling allaffairs forthe

  Hale fam ily w ith Iim itations due to disabilities. The refusal

  to assistfipancially w as done to cause irreparâble harm to Plaintis by
                                         '   .
           ,

  inflicting the problem sthatwere m an m àde. Mr.Hale had enough money

  to live comfodably, having any m edicalcared ofchoice butm oney was

  beihg used forthe benefitofDefendantts).

  Defendants violated federaland state statutes,

  G ained paym entforfees and equity w hile atthe sam e tim e

  disenfranchising the stockholderand continuing to

  access aIIaccounts and m apaging accounts in a w ay

  thatw ould enrich the com pany and notthe stockholder

  form ore than the know n ten years such activity has

  taken place instead ofclosing alIaccounts as of2010.

  AIIolicers ofthe compapies in question,owe plaintiffts)
  a duty ofcare,Ioyalty and good faith in business and

  fiduciary duty including obligations to exvrcise good

  business practices,to actesectively in the operation of
  120.
-
    j
    j
    I.    Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 43 of 52



I
                        business ofthatcgm pany and to actin the bestinterest
    r
    j'.                 ofthe stockholdvrand each com pany failed to com ply

                        with basic terms ofcorporàte inteiests as itapplied to

                        accom m odating the needs ofthe stockholderand not

                        the needs ofthe corporation.
                                     .                     '                     .
                                                .


                        DefendantsViolated federaland state qtatutes,such as 36(b),
                        Th: Investm entCom pany Actw hich states,an investm entCo.

                        has a fiduciarydqtywith respectto the receiptofcom pensation

                        fOrServices.Thereforè,a breach willoccurwhen the

                        investmentCo., paysfeesto #dvisors fortransactions that
                        cause a depletion of assets in the accountw hen the Plaintis's

                        trustee attorney is told by trustee (0)holdings exist.




    1
    1
    k



;' ;
i
i
i
            121 .

!
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 44 of 52




                                 HA RM
   There w as a loss ofaIIassets have resulted in a transferofassets

   from the plaintiff as @ resultofa refusalto assistw ith sale ofthe

   BP holdings O rany holdings belènging to the PeterR Hale estate.

   W ells Fargo Bank,Chase Bank and Com putershare,continue to

   transferThis accountbetpeen transferagents, m aking it

   impossibte to obtain,Transferorsellthis stock atany tim e past

   To date.


   W ith no assetstofightthese Iarge corlorations,they have been
   successfulln having free reign overthis estate by selling and

   transferring aIIAssets by @IIparties involved.Together,or

   separately they have succeeded in m aking itim possible to sale

   the estate property and accounthoidings.

   Afteracquiring the necessary fraudulent,these individuals were

   able to Distribute everything to individuals oftheirchoosing.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 45 of 52




            A C LA IM FO R P U N IT IT IV E
        DA M A G ES BY INC LUDING A
  PROUCTIONOF DISUOVERY EVIDENCE

          DECLARATORY RELIEF

              Plaintiffincorporates by reference the allegations




              A n actualcontroversy has arisen and exists between each

              party concerning the follow ing C LAIM O F LO SS:


              1.    Possible LostEarnings'
                                         ,PeterR Hale Revocable Trpst-
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 46 of 52




                   Silverbridge Holdings

                   Estim ated LostRents                     $ 540,000.00


                   Transpodation Loss                       $ 50,000.00

                                  134.


                   Assisted Living                          $ 20,000.00

                    DoctorBills                             $ 10,000.00

                   LostPropedy                              $ 910,000.00
                   C helsea,M a
                    Sjring,Tx
                    M lam i,FI

                   Taxes                                    $    7,000.00
                    Living Expenses                          $ 100,000.00

                    TO TA L ESTIMATED LO SS                 $ 1,637.000.00


                   LO SS INCO M E
             HALE ESTATE HO LDINGS

  UNDER FURTHER REVjEW

  NEEDS DISCOV ERY TO DETERM INE


  ACTUAL LOS: /TOTACAMORATIZATION
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 47 of 52




  ONDER FURTHER REVIEW

  NEEDS DISCOVERY TO DETEkMINE

   ACTUAL LO SS



              2.    Defendants Iackofcpl pliance to Statutes and
                           IaW S governing Corporate IaW .


              3.    any and aI1otherissues thatm ay be show n

                    according to proof.


              The plaintiffrequests a trialbyjury and aIlJudicial
              declarations necessary to enable both padies to

              ascedain aIIrights and duties as they pedain to

              this case.

              The Plaintil requqsts thatthis trialrem ain open and

              available foraIIinterested parties to view untilthis

              case has concluded.


              Plaintiffreque:ts sum m ons be delivered by Coud A ppointee

              orcedified M aildùe to status ofPro/se filing status.
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 48 of 52




              W HEREFORE,Plaintists)pray forthe following relief:

        1.    An aw ard ofcom pensatory dam ages in the am ountto be




              show n according to proof;

        2.    Declaratory reliefas required hereip'
                                                  ,

        3.    Attorneys fees and costs to the extentallow ed by Iaw ;

        4.    Punitive Dam ages as itapplies to corporations and acts

              m ade by em ployees,as a Corporate em ployer,Iike and

              individualem ployer,m ay be held Iiabie forpunitive

              dam ages w here there is proofofw illfuland w anton

              m isconduct,

              Reference:Sçhropp v.C row n Eurocars,Inc.,654 So.2d 1158.

        5.    Such fudherand otherreliefasthipcourtdeemsjustand
              Proper.

        6,   Such reliefforM entalAnguish,Pain Sulering

              Loss OfFam ily Mem ber

        8. A trialbyjury as itapplies to Florida Statute 913-
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 49 of 52




  Plaintil brings this action pursuantto the authority conferred upon itby
  Section 21(d)
  ofThe Eychahge Act& Sectipn 209 ofthe Advisors Act,15,U.S.Code 80-
  b-9
  Enforcem entofSubchapter,seeking finaljudgment:(a)requi
                                                        ring the
  plaintil to
  disgorge ill-gotten gains,(b)to pay prejudgmentinterest,(c)to pay aII
  attorney
  fees,to im pose civilm oney penalties by Defendantpursuantto
  Comjensatory,
  Punitlve,Non Econom ic and Exem plary Dam ages:
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 50 of 52




        Pursuantto the provisions ofTitle18-C Probate Code '
        Article 3- Probate W ills & Adm inistration
        Part 6- PersonalRep-Appointm ent,Control&
        Term ination Authority Section 3.611
   Term ination OfAppointm entby Rem ovalCure Procedure
   Section7.6 & 1-401 & MUPC-(Devisee)7.6 EffectOfTermination
   Regarding the above entitled action regarding petition above.

           M ichelle Hudson Hale                             4-1-2020-


                              SiG NATURE                       DATE
                 9620 S Las Vegas Blvd #551
                               AD DRESS
                                               714369:472
                                                 PHO N E

            C ERTIFIC ATE O F SERV IC E
       IHEREBY CERTIFY THAT IMAILED A COPY OF THIS PETITION TO
           SCHMIDT & FEDERICOm P.C.COUNSELLORS AT LAW
           C/O W ILLIAM H.SCHMIDT PHYLLIS H.FEDERICO

       TW O HUNDRED BERKELEY STREET        BOSTON,MA 02116

       BY - HAND DELIVERY        BY (X) MAILING (on    4-1-2020
                        Michelle Hudson Hale
                               SIGNATURE
Case 9:21-cv-80314-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 51 of 52




              Case References'
                             ..




     State v.Neil,457 So.2d 481 (FIa.1984)'
                                          ,City ofMiam iB.
                                                    137.
            Cornett,463 So.2d 399 (Fla.3DCA 1985).



             Am endm ents to this pleading w illbe m ade available to

             this coud shodly regarding Pleadings
              forany and alIclaim s forreliefnotstated herein.




      oated ;yo-y.-
                  F,z%+
                     V
      M ichelle Hudson Hale
                                                    ' fW
      1309 G rand Avenue #480
      M iam t Florida, 33133
      1800 87203862
      Pro/se



                                                   (z.)bl1.o
                          x'
                     P
                +1       o RENEE M .LY ER
                          MYCOMMISSION#60945216
                3zeoss.o'
                        t
                        ê
                        . EXPIRES:January09,2024
               G .
8
'

                                  . .                                     '
                                                                          ..    .*fa.
                                                                               ;'   ,,.J                                                                                     '     .                                                     . '
                                                                                                                                                                                                                                                                                                                                     '                                                       '

            *
            '                          /Case
                                        (  .
                                             9:21-cv-80314-AMC Document 1 Entered on FLSD Docketvj02/11/2021
                                                                  .
                                                                                                     '. .  .
                                                                                                             Page 52 of 52
                                                                                                                                                                                                                                                                 a J!                                                                                                          u
                                                                                                                                                                                                                                                                                                                                                                               c.
                                                                                                                                                                                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                                                                                                                                                                               p.
       I:-.                      f'k
                                   r       hp
                                            .-@                                 %..
                                                                               o*                                                                     -                                                                                                          >a'!                              .                                                             .             4
' t
  iI
   m.te        '    , .
                      - j.g
                          t1                                              'c
                                                                           :                                                                     -.-..,
                                                                                                                                                      ,
                                                                                                                                                      -. zz                                                                           ()laj.                     '
                                                                                                                                                                                                                                                                 i.,
                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                   2.
                                                                                                                                                                                                                                                                    :                                                                    sI @                                  t.
                                                                                                                                                                                                                                                                                                                                                                                4.!
                                                                                                                                                                                                                                                                                                                                                                                  ,%
                                              q
  p
  :l,a't
       0
     -?.t
         .
         +
        ...
           4
          I!
           .
           :1
              k
              -
             z'
               *'.
                 +
              ....
                    .
                    ',
                 .. .
                     '
                     . eu:.
                          :
                          yj                                                           .                                                                                                 .                                                 J.                    x
                                                                                                                                                                                                                                                                 = %C
                                                                                                                                                                                                                                                                    e
                                                                                                                                                                                                                                                                 j.j51
                                                                                                                                                                                                                                                                     .,.                                       .                         1
                                                                                                                                                                                                                                                                                                                                         .                                     x. .!
                                                                                                                                                                                                                                                                                                                                                                                   .i
                                                                                                                                                                                                                                                                                                                                                                                    .'(.
       ' ',hz
            ,.;'..>n'
                    -t, tj.,  .r ' I - .:;        ,..
                                                                 jlkqkjirkj;y.jl:lj.!
                                                                                    j;lq' !y/'                                         .                                                            An.c a x:a                               .x..                 -
                                                                                                                                                                                                                                                                  I')rjj:
                                                                                                                                                                                                                                                                        c; .                                                                                                    -L1; (.
        ..s%
         .''. '
              .  a'  ..* I   ..' ;
                                 . r'
                         t'..x J'b
                                 :z v.l.,.i                                . ...                                                                                                     . I
                                                                                                                                                                                       v-
                                                                                                                                                                                        JR
                                                                                                                                                                                         v pnnm
                                                                                                                                                                                           @ w x.w IraqaKu &a jju
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                 .y..l
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                      ;..
                                                                                                                                                                                                                                                                        =..
                                                                                                                                                                                                                                                                            .                                                                                                  !yj J
                                                                                                                                                                                                                                                                                                                                                                               :..ju j
                                                                                                                                                                                                                                                                                                                                                                               .
       f...-
           ..  !  ,
                  j
                  ï.
                   ;>
                    J-
                     .
                     '
                     ). .
                        @tu;
                           '. >.j             . ,
                                              '                                                                                                                                                                    .                                '            ..=                                                                                                      z.
                                                                                                                                                                                                                                                                                                                                                                          . p' $.
              ..
       l   'J
           :
           .z'  . '             :
                                .                                                                                            '                                                                                                 urlgl
                                                                                                                                                                                                                                   n:aau l                       .j
                                                                                                                                                                                                                                                                  o
         i.$1'$
               .,
              Yx:
                . ' ' ''
                .       k
                        Q-
                        '       $. .'.
                                     ......--.                                                                                                                                                                                 gajjgaj ,                          zjjl.
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                      #                            ..t
                                                                                                                                                                                                                                                                                                     .h
                                                                                                                                                                                                                                                                                                      .t,m
                                                                                                                                                                                                                                                                                                         su...l
                                                                                                                                                                                                                                                                                                              sv
                                                                                                                                                                                                                                                                                                               jalv
                                                                                                                                                                                                                                                                                                                  zp                aya,.'
                                                                                                                                                                                                                                                                                                                                        ju
                                                                                                                                                                                                                                                                                                                                         ,'
                                                                                                                                                                                                                                                                                                                                         z,uyjyj:jjk .           '       .j
                                                                                                                                                                                                                                                                                                                                                                          u,j
                                                                                                                                                                                                                                                                                                                                                                            !!j
                                                                                                                                                                                                                                                                                                                                                                               J
           '.
            '--'.
             ..rI.
                 .
                         .J
                      , 'u-
                      ù     ê
                          ''.
                                       :'k.% -                                   . USPSXOM@
                                                                                AT                                              p unt't                             .
                                                                                                                                                                                             ..           @                    1jzjacozjatjoa        a
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     trvte sw y
                                                                                                                                                                                                                                                         ece
                                                                                                                                                                                                                                                         t    G5
                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                :                VI
                                                                                                                                                                                                                                                                                 lJvShJ
                                                                                                                                                                                                                                                                                      el1UcS%ATNUs
                                                                                                                                                                                                                                                                                                ev2rM8               '      ..
                                                                                                                                                                                                                                                                                                                                    vnn
                                                                                                                                                                                                                                                                                                                                  . POS  Wuuw  SeNlre                          R*$/ 31Q'
                    -
                    '
                    .
                    ,
                    )-,
                      l. ; ,
                           . -..,                                                               :.                                                              P j I    .                               I(.,j. y a                         a..          '                                                                       .           .                   .i                      s
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         .
             '' .    1             I
                                 T '                                                                                                                                                         .                                                       .                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                           ' .                           a
               . ,
       1 '..' ;'.!ya  ).j
                      j                                      .s                                                                              j
                                                                                                                                             I                               .                                             1Lbeja.2c-oa . ;                  --....                                                                                     *X
                                                                                                                                                                                                                                                                                                                                                         a                               x
             '' t'u ;
       . . .''. -     1
                                                              1                                                                              1
                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                         .                               !
       . -..
         '     ?! J'.ê.
                      .                                                                                                                      .                                                                                   jggj                                                                o                               gx            szaya .                               &
        ',.'.c,! ;m!                             .                        .
                                                                          v                                                                 /         mapEcyzo ouuvEay oAy                                                                          ,'1                                                                 '            gosyz:xspwcso                                        d
                                                                                                                                                                                                                                                                                                                                                                                          W
        I 'z     :<                                       '                                                             .                   '                             : 02/11/24                                                                  .                                                                                                                                  :5
I
! t
  i 't
        ;t
         ,
         .'
          .î
     N. , 4
           '.
           ..
            ,
            .
             '
            t,
             !.'* d
                  #@v
                    to
                     xv-
                                 x
                                 *çbk .$
                                  !
                                 ;:    q.1z
                                          w1       pqt..
                                            %1$!1q.1                                                                                      l                                                                                                         ..'
                                                                                                                                                                                                                                                                                 I                                          .
                                                                                                                                                                                                                                                                                                                                7lSITI JS:#(Js.ps'.
                                                                                                                                                                                                                                                                                                                                                  coM.                                    1:
                                                                                                                                                                                                                                                                                                                                                                                         q'
! t .z
   .:   '
     .-.<.
         k.:.
            >         an,@
                         o;                                                                                             g                9l                                                                                                          1
                                                                                                                                                                                                                                                     j                           * '                                     ,      oqpp:aFPE:suppussoNktxs                                  S
!
!      in.'
       ?
        r
               'r'         &!1:
                           '
                           !   . . ' ' '                                                                                ,'                 !i sjjjp                .      Cgzg                                                                      ,i:yRoM.
                                                                                                                                                                                                                                                           ,. z                                                          .'
                                                                                                                                                                                                                                                                                                                          f.
                                                                                                                                                                                                                                                                                                                           'z                                                            1
       !.9  pt2,-.$ e.c'e'œ .'
                   ,.                          .
                                                                                                     @                                     I! -I'D:                                                                                                                                                                                                                                      u
                                                                                                                                                                                                                                                                                                                                                                                         o
       jr  .-
           e .
             .L éo. ;
               .
               '
               ..v.
                  7
                  '
                  . f.i ..       1;t     oo u                                                                          @                   i
                                                                                                                                           ;      7g1ckgMAyj
                                                                                                                                                           g iy                                                                                     .I,                                                 e.                                                                               w
                                                                                                                                                                                                                                                                                                                                                                                         h.
                                                                                                                                                                                                                                                                                                                                                                                         .
       l
       ,.#    :t
            .. .!t.
                .. ,h
                      t. .
                         -       i
                               ..e..     2
                                         qj '
                                            kw                                                              .                              ;      qM45a ..                                                                                            !       Z                                                                                   '..                                    .
                                                                                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         o
       1
       1v .-.:a   ,z  : bç     ,;!       .)
                                         @.mo .j                                                                                           j
                                                                                                                                           .
                                                                                                                                           o wes1PaIm.8aacj1F( aa4c1.5jjg                                                                             )
                  - >!,                                                                                                                    k                                                                                                          1                                                                                                                                  I
                                                                                                                                                                                                                                                             .
       l  ; e
            .s-  ,               .      'R;                                                                                                                                                                                                         , ,                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                         s
        .
        -
       !' c .
          ..:p
             - 2 '. .z
                  .y ( -.-y .
                            :.
                             !  .j:
                                  ..( .  ;
                                         x
                                         tz
                                         oq .,
                                            o..                                                                                                            .
                                                                                                                                                               usps r cKjNso xuusna                                                        .
                                                                                                                                                                                                                                         o..             .
                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         '                         ,              z u.,zz .                                                                              o
                                                                                                                                                                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                                                                                                                                                                         a
                                                                                                                                                                                                                                                                                                                                                                                         .-  ,

       lt c.
           <u.ai
               0
           kj'.'
               . ?
                ;*  i''
                 -7 ','
                       -
                       .'
                        z r.'l
                         .. .
                              ?''.                                    .
                                                                                                                                         f
                                                                                                                                         r                                                                                                               !
                                                                                                                                                                                                                                                         !                                                                                                                               s
                                                                                                                                                                                                                                                                                                                                                                                         :r
                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                          z
          j.
           .
            ..
            :t)y....'..'
                       ...œ -.t       .  . .
                                         .                                                                                              l;                                                                                                               j                 .                                                                           ...
                                                                                                                                                                                                                                                                                                                                                                         .               C:
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         *
           '  y:t' ..
                    1.ë'
                       di' *                                          't fdellvery specified* l
                                                                                              $                                                                                                                                                                                                                                  .                                                       @7
                                                                                                                                                                                                                                                                                                                                                                                         .
           rt**
            ,1
            ' x ' '
           wtj-:t ;>  YL
                   . W.
                      t.
                      .                                                 *0                                                             l                                                                                                                !
                                                                                                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                  '- '' ' '
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                         ql
                                                                                                                                                                                                                                                                                                                                                                                         fa
           'h' !- Yx
       I.
        z-:
          -
          J'
           '.a
             -..,
          '-,.   '
                 .r-. l ' .P .:..C .KI
                                     NGTMin.c
                                            .IudedtorI
                                                     '
                                                     ,                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                        l                       .                                          -
                                                                                                                                                                                                                                                                                                                           . . '. ..                                                     M
                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                         o
       l-
       '(r
         '.
        17.t;.
             '
           .,,

           y  '
              .
             a.
              ,.
               .
            ;..:-7
                 r
                 a
                 ., .'
                 y.y!. ;
                       , ..l ra.a
                                tl
                                 on
                                 zt
                                  ea
                                   rl
                                    nd
                                     es
                                     wot
                                       l
                                       nn
                                        aat
                                         jjl
                                           no
                                            snus
                                               r.
                                                a    '
                                                 nc. ,
                                                     .
                                                     '                                                                                                    9505 s148 saaa 1041 66
                                                                                                                                                                                                                   ,7 17                                s
                                                                                                                                                                                                                                                        !                      y* z,                   .                 .   , .'
                                                                                                                                                                                                                                                                                                                                T
                                                                                                                                                                                                                                                                                                                                .                     .          ,
                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                         j
          (J!
           r.
            J.
             1
             ..;...*
                   ..u
          .' . . ' X
                     'j,                                    @ G.*+
                                                                w
                                                                j.
                                                                   >avaj
                                                                       .j
                                                                        abl
                                                                          eo*                                                                                  .                 .                             .                      œr                j
                                                                                                                                                                                                                                                        '                                          .                                                                                     S
                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                          gj
          @
          ). z
             k' ..1
                  '. .1j E;
                          !. %                                           .uppli
                                                                              es online.*                                                                                                            '         .                                        '
                                                                                                                                                                                                                                                        i                                                                                              .                                  o-
                                                                                                                                                                                                                                                                                                                                                                                          :
          t
          ?.:t;'.à
                 p(
                  1 I. .'i
                      r. ; i'
                            '
                                                            *
                                                                      =o
                                                                       ..' .                                                                                                                                                                                                                                                                           '                                 x*
              .' ''                                                                  .
          (
          ï.l-J;
               i. i.'..
              ..-     b !- *         Inte onaly,ac
                                                 .uto
                                                    .ms                                                                                                                                                    '
                                                                                                                                                                                                           roscjj
                                                                                                                                                                                                                edgjefj
                                                                                                                                                                                                                      po                                l                        -                zz.e
                                                                                                                                                                                                                                                                                                  '  .e                      Z                                             .             @
                                                                                                                                                                                                                                                                                                                                                                                         .(z.
       1kyn4
         z.
          ;
          .t-
             .
              c%-
            r..s ..z!-....';
                             '    onl Imayberequired.                                                                                                                                                      paskage p,                                   .                                                                                         .              ... .                   )
          jE1F
             -
             .,
              ;
              .tt
                -!-'..
                ,'= 1
                      '
                      /
                      l.   .
                           *Demestlconly
                                       .             .                                                                                                                               .                    scantNeQRcodœ                                 I
                                                                                                                                                                                                                                                        !                                                                                                   .                            ;
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         ï
          $''
          ' ,.
             v .'..e / zalwu.11  . -  -1
                                       .,el
                                          ut                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                        ,                                                                                             ,.                                 tp
                                                                                                                                                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                                                                                                                                                         .
          j
          y
          ,
          '
          4:
          r.
          uC
           ik
            .
            c;k'l.
                z I
                  .'r
                   x.
                    5
                    '
                    ik
                     lMl
                      , ;
                        -
                        lkt
                          4.'?  ot
           yà. g-.. ,....j..l'rvq
           '
           .                 .    x- @Neuo
                               j.w-emawmww xus!u
                                                                                                                                                                                                           @                    1 t                     .
                                                                                                                                                                                                                                                        j                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                             .            .
                                                                                                                                                                                                                                                                                                                                                                                         .v
                                                                                                                                                                                                                                                                                                                                                                                          u
                                                                                                                                                                                                                                                                                                                                                                                           '
           .. . t.md ,.4                                                                                                                                                                                                                                                                                                     .                                .                          o
            T..  (* jr' !;'x..,.1.1.j . .                                                                       : ,,                                                                                                   I                                                                                                                                   -. .                          $k
           Jj .-s
           a. .
           .
                 L
                 =gc, J ..1. .      .,i                                                                                                                                                                                                                 1                                                                                                                 ..
          .(
           z4-.  :    .      '  :?
                                 'b1j,                                                                                                                                                                    .                                             t                                                                                                                                jj
                                                                                                                                                                                                                                                        .
           '     .j   :    . ,                                                                                                                                                                                                                                                                    F.              .ERNATI
           j,
           .s
             #u1..a. kt'.. '1 !
             1s  j r  t
                      . .t:  'c .
                                 .l
                                 .
                                 s
                                 .   .
                                     1                                                                                                                                                                     1                   à                      ! 1,.- 122%Max:2eI6               .          oRDOMESTICANDINT     ONALusE'-                                              .
           '              : .,
                          .     u.                                                                                                           EP14F0d 2018                                                                                                                                                                                                            '
           L
           q.
             S
             /:- V
                 :<
                 ='
                      R'  .
                         ..  '
                             r x,'
                                 '  *.I ' P.                                     00 010000 14 ' 00-
                                                                                                  .121/
                                                                                                      2x91/2                                                                             .               USPSeCOM/PICKUP                                                                                  -                                                -
           S(
            t!,
              t.
              e
              4..
               y...
                  :.
                  . ..
                     .tIwJ '                                          '
                                                                      QQ .
                                                                      z                           .                     '                                      .                                     '                                                               .                                                                                                     .
           ç
           *''..;,5 j .  ,.t l                                            t                                    .<                                                                                                                                                                                                                            .
           e?..
           )'-
             *F *.     .f.
                  k ;. .
                       a .. .
                                                             .                                                                   .                                                                                                                                                             ..                                                      '             .

            - -   ? . ji.
            '4Jg. '
            .         . ztz.   .                                                                                                .
                > .i,). a n .>
           :''l's                                                                      x                                                                                                                                                                                                         .               ' . .                                                              .        '
        15.:
           ...?.''
                 f: .1; .,'
                          K.. ...                                 .             .. .                                                   I                                                                               :)                                                                                                                                  .'                   w,4
                                                                                                                                                                                                                                                                                                                                                                                  j..
                                                                                                                                                                                                                                                                                                                                                                                    ,...44,
                                                                                                                                                                                                                                                                                                                                                                                    .
           î)
            ,.f                                                                                                  .4.S<
                                                                                                                     ja
                                                                                                                    .; ,.'. .-K= .
                                                                                                                      ,)
                                                                                                                                                          -'-..--                            -   . 7*7DD .* .<                 .           .. -'- --..-r--.....
                                                                                                                                                                                                                                                              = ......-..........
                                                                                                                                                                                                                                                                                ...... .                      ' .-.'.'
                                                                                                                                                                                                                                                                                                              .      v.:
                                                                                                                                                                                                                                                                                                                       .=
                                                                                                                                                                                                                                                                                                                        .        r''7rrk
                                                                                                                                                                                                                                                                                                                                  .'   'mm.u=                            : >...;j..'f'  '
                                                                                                                                                                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                                                                                                                                                                         î
                                                                                                                 .ç*1'                                                                                                                                                                                    3                                                                '
           ).,r1
           t   -..m
                  b%'
                                                                                                                   :'â.
                                                                                                                 '.!
                                                                                                                   - 1.!
                                                                                                                        ;
                                                                                                                       ..
                                                                                                                          .
                                                                                                                                                                                     .               - .                                      .              .
                                                                                                                                                                                                                                                                                ,                        .-.. .
                                                                                                                                                                                                                                                                                                       '' . ''
                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                 k '
                                                                                                                                                                                                                                                                                                                  ':
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                             ..   '' v.:'',.r''.''
                                                                                                                                                                                                                                                                                                                                                                 .' ' '.t
                                                                                                                                                                                                                                                                                                                                                                     ' t
                                                                                                                                                                                                                                                                                                                                                                  'k ' ')
                 v.
           u),..'
                 L
                 t.)...'.. . - ...f t                                                             .j#!èx
                                                                                                       ':.
                                                                                                         ',l .''                                                                                                                     .                                                                      '.
                                                                                                                                                                                                                                                                                                             : .J
                                                                                                                                                                                                                                                                                                                .jP','
                                                                                                                                                                                                                                                                                                                     ...a ... .-..'. '.''                   ..I..
                                                                                                                                                                                                                                                                                                                                                                .i....
           .'                                                                                                                                                                                                                          .                                                                                .' ' ,
           ..1J'':r
                  L.&=
                     .
                     ...Q
                     .   ..t
                        .'
                           .'+' .lu>                                                   . . .3        .
                                                                                                     .( %.$-' .
                                                                                                        .                                             '                                                                                '. '                                 .                      K.
                                                                                                                                                                                                                                                                                                       .' '....J               :
                                                                                                                                                                                                                                                                                                               r!. .n.,'*'4'X .:''..' *','
                                                                                                                                                                                                                                                                                                                                         '''J'-
                                                                                                                                                                                                                                                                                                                                            4'''''s'''.-'..'
                                                                                                                                                                                                                                                                                                                                                           -. '    '-.
            I.t9'êi>. 'r>
           im           ft.'J('
                     t*,&.rà.' z'
                              K' 1.
                                  Y
                                  J                         éê                                  '?
                                                                                                 ;?
                                                                                                  %ï
                                                                                                   .A1:s..,'.''. .
                                                                                                   .'
                                                                                                                                                                                                                                        '                                                             '''tY' --.'''.-'. ' ' '  v-h'.!.i3'.'.-.'r.7
                                                                                                                                                                                                                                                                                                                                 '                  %.- , ,.'î...u:'..,.'
                             'F/  x'x.'*
                                       '.C
                                         .J(I
                                            t,
                                             .'l.
                                                j!r 't  .k';,-
                                                             *.
                                                              '. .                 ...eq ;
                                                                                         . .'
                                                                                                                                                                                                                                                                                                             . .;-
                                                                                                                                                                                                                                                                                    '                 '
           L.'..                                                                             .ô                                                                                                                                                                              .                 ..    .. .s.                                      ,,'.,....
    . ..r.....1'  ''           ;*$      ..      .;!z                                          .'t .: . . .'                                                                                                                                                                                                                      ..) . ..f        . .''.
                                                                                                                                                                                                                                         & .
        ;         i
                  .'.e>.
                       ..%ra.    14.                 j11tt
                                                                                             .,                                                                                                                                          .                                 . '                              '. .... .i., , .
                                                                                                                                                                                                                                                                                                         ....                                  ...'         I'.....,.'f
       .y*    .u.  . J.     ..a.    .r>...q&   .          ,.ï?
                                                             ..'.u>..                       '.
                                                                                             ...ù.&. '.. .                                                                                                                 J
      kz>  ê..
             '.
           -, 1
                 . $.        x ,
                               ..k -. . .
                                        '.'I  .u
                                               '.  vx
                                                    .   s.a  ':
                                                              .e
                                                               ,.,y  .,a
                                                                       .      .      y  .
                                                                                        v ?.,!sj.$
                                                                                             .     ? p   -  ...  4
                                                                                                                 j .
                                                                                                                   s k 6
                                                                                                                       y    .
                                                                                                                            : .*.3).
                                                                                                                                  .
                                                                                                                                  .. .--.. '.. .                                                         . '                                 a                                                . ..           .  .      '
                                                                                                                                                                                                                                                                                                                       . :.-   .      .
                                                                                                                                                                                                                                                                                                                                      .    k ' .
                                                                                                                                                                                                                                                                                                                                               .. '.,.'' .t   q.
                                                                                                                                                                                                                                                                                                                                                              ... .'..':.
     ,
     # -
       'v& ...
             t',1
                . ;-:r
                  ?
                  ,J
                       I-.
                        '';:.1-L%
                           'u.'.
                                  --#
                                    '
                                    :'i.?. :
                                          . .
                                            . ... .
                                             ..1
                                                 i .
                                                   k
                                                   '
     j4,.,t..zt.+.'.. -t..:aI.)'zt.,.&k:..... 'te'xr
                                                    ';
                                                    ..
                                                      5 4ï
                                                         t
                                                         h
                                                          l
                                                          )
                                                          .r
                                                            $.)
                                                             uk
                                                             ..,
                                                               .'
                                                                ..t
                                                                  ,q
                                                                   :..
                                                                     '..n
                                                                        s
                                                                        ls
                                                                         . . ;
                                                                             .$
                                                                              .
                                                                              j
                                                                              l
                                                                              ..r
                                                                              1   wt
                                                                                   t
                                                                                   ,
                                                                                    .
                                                                                    ..
                                                                                      .
                                                                                      )
                                                                                 ..#..t
                                                                                       t.
                                                                                        :?
                                                                                         '
                                                                                         4t
                                                                                       J.nx
                                                                                           .,
                                                                                            td
                                                                                             C
                                                                                             ';
                                                                                              ay
                                                                                              5L
                                                                                              '
                                                                                                ,
                                                                                                %
                                                                                               jj.
                                                                                               .
                                                                                                  v,,
                                                                                                    .y
                                                                                                    .p.
                                                                                                  qr'
                                                                                                  ; riû
                                                                                                       k
                                                                                                       j ;.,
                                                                                                           .
                                                                                                           K
                                                                                                           .  .y
                                                                                                               j
                                                                                                               .
                                                                                                       6),.A-a.k
                                                                                                                f
                                                                                                               :'
                                                                                                               .
                                                                                                                 qkj a
                                                                                                                     .
                                                                                                                     .
                                                                                                                      z
                                                                                                                      v
                                                                                                                      j
                                                                                                                      ' .
                                                                                                                        .z  t .j..
                                                                                                                                 yg.:
                                                                                                                Q.:tl1,...J$'........
                                                                                                                                      .,a:
                                                                                                                                         .   , .                                                                           ..j
                                                                                                                                                                                                                             ..                                          , i.                 .   '.q
                                                                                                                                                                                                                                                                                                    h
                                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                                     u
                                                                                                                                                                                                                                                                                              .. . ' i.
                                                                                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                                                                           y..
                                                                                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                                                                                              - .   -. .,
                                                                                                                                                                                                                                                                                                                       . a;,' k- :
                                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                                                                                                                   .'Ja'
                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                     .    :.
                                                                                                                                                                                                                                                                                                                                           1.iq
                                                                                                                                                                                                                                                                                                                                              r,
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                               ,v
                                                                                                                                                                                                                                                                                                                                                z .
                                                                                                                                                                                                                                                                                                                                                  . . ,
                                                                                                                                                                                                                                                                                                            <'a<-.t..-....' .'...è.'' u u. r' - .o ur...
                                                                                                                                                                                                                                                                                                              .z . ,  .
                                                                                                                                                                                                                                                                                                                      .. . .
                                                                                                                                                                                                                                                                                                                           . .  .  . - ...   a, .. .  1
                                                                                                                                                                                                                                                                                                                                                      u ,.
                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                         .  .
                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                           '. : .  .,.y
                                                                                                                                                                                                                                                                                                   .t.,.'  ..
                                                                                                                                                                                                                                                                                                            .
           -                                                                         ,      ln
                                                                                             rn                .                                                                                                                            .                                           .
     1u
     ( ..y'
       '   w1
            .k
             '
             s-
              .
              yr':
                 n
                 tJ''  '
                       -f.z
                         #    x. '.ëi'z
                                   e
                                   k    j
                                        ,s
                                         .';.'...
                                              '  o./;
                                                   t  .'.. ç'.
                                                             Fu .
                                                                3$h>
                                                                   .,
                                                                    '
                                                                    .ji
                                                                     ..'e
                                                                        a
                                                                        '
                                                                        )l
                                                                       C'*j
                                                                          .
                                                                          /'.
                                                                            rn
                                                                             i
                                                                            ''ç
                                                                             'r h'
                                                                                 .$
                                                                                  .,
                                                                                   .
                                                                                   1
                                                                                   9
                                                                                   .'
                                                                                    .i
                                                                                     :y
                                                                                      'X
                                                                                       t-
                                                                                       ':A'?
                                                                                           .v.4.n
                                                                                                s.r.
                                                                                                 r  rk
                                                                                                     7s
                                                                                                     . ê
                                                                                                       )
                                                                                                       1.j
                                                                                                         ,
                                                                                                         .h(
                                                                                                          a.$
                                                                                                            .
                                                                                                            ;*.
                                                                                                              z
                                                                                                              '
                                                                                                              3
                                                                                                              =t
                                                                                                               %
                                                                                                               r
                                                                                                               z
                                                                                                               .s '
                                                                                                                  4,
                                                                                                                   z
                                                                                                                   ê
                                                                                                                   ' 2
                                                                                                                     s ,
                                                                                                                      s'x
                                                                                                                        'r  k
                                                                                                                            .
                                                                                                                            '  MR
                                                                                                                               &
                                                                                                                              ..
                                                                                                                               : t
                                                                                                                                 #<
                                                                                                                                  ... $,
                                                                                                                                      ' t..
                                                                                                                                        '  .' &  .                                                                                                                                           ''
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              '. ...
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                    .ok
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                      .=z-
                                                                                                                                                                                                                                                                                                      >  rt!..
                                                                                                                                                                                                                                                                                                             <
                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                             kq
                                                                                                                                                                                                                                                                                                              ....s..c's. 1.>.
                                                                                                                                                                                                                                                                                                                             '#
                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                               -) .
                                                                                                                                                                                                                                                                                                                                  t..
                                                                                                                                                                                                                                                                                                                                    ..l
                                                                                                                                                                                                                                                                                                                                ,. .. ..
                                                                                                                                                                                                                                                                                                                                       e&.
                                                                                                                                                                                                                                                                                                                            ...... . . -
                                                                                                                                                                                                                                                                                                                                      ,,
                                                                                                                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                              '. .-        .',            ''
                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                         .
        :
        -
        k-)..     J
                  -..!.r,x.jr...
                   -              ....y..j,.'..1$:).1,'j         r-.. .v
                                                                       !.
                                                                        .''.
                                                                           . jy.ytj  .'y
                                                                                     j çj tf
                                                                                           . ap gtrvjr
                                                                                               qA      J T $'
                                                                                                            v'g
                                                                                                            ; X
                                                                                                              .
                                                                                                              .J ( .i;.ï'x'.;'.'
                                                                                                                               ''. ..f.. '-. -'                                                                        .                                                , . .'.. . ,      %J.,
                                                                                                                                                                                                                                                                                        4'.e    f7..'z..:.
                                                                                                                                                                                                                                                                                                         xJ '    .'
                                                                                                                                                                                                                                                                                                                 ' ':'
                                                                                                                                                                                                                                                                                                                  .- -;-..'
                                                                                                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                            v#'jrn
                                                                                                                                                                                                                                                                                                                                 :-..
                                                                                                                                                                                                                                                                                                                                    '...'.5''
                                                                                                                                                                                                                                                                                                                                            ' .   ..
                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                                                    '..
                                                                                                                                                                                                                                                                                                                                                      .!...',
        '      .x ;:'z<''-.t''Irs'wCxz.kea&..atz.7'             N.#.à
                                                                   .,.
                                                                     :
                                                                     .4? $;.-
                                                                            J
                                                                            ..
                                                                             jx
                                                                             b-5'J
                                                                              $    19 7...:
                                                                                          &4'
                                                                                          ..= i. %t.   (t.f
                                                                                                     ...
                                                                                                       j  wv  ,
                                                                                                              t
                                                                                                              k'.
                                                                                                                'J
                                                                                                                 l..
                                                                                                                   . y x          l  '..'                         .                                           .     . '' .                                                        ... ''   .$,'
                                                                                                                                                                                                                                                                                              .:''
                                                                                                                                                                                                                                                                                                 é..av c     *'
                                                                                                                                                                                                                                                                                                        ..k' '.f.'.J ..' .,..., .  ''
                                                                                                                                                                                                                                                                                                                                    .. h ' *' .! ...       *
     . -
     :)'
     I;.
        N '
          .z
            :
           .c
             .s
             N
            ..;
                 .
                 :4.yru
                .....i.;
                           .j.-
                         .r-..-,
                                -.k
                                .      z
                                    >...g'
                                    s....
                                          ..(
                                            .-o. .
                                                 j!2
                                                  :  z
                                                     ..p.C
                                            s,.wz..?a. -
                                          ...
                                                         .;x-)h.>.
                                                              -J  '
                                                                  .jçi1 . ' 1. -.                   t$1 .y$.b%1..
                                                                                                             ..( I!
                                                                                                                 I
                                                                                                                   ,..
                                                                                                                   kq  *ew
                                                                                                                      .,.:t
                                                                                                                              .
                                                                                                                              x lt fk,
                                                                                                                              .-:,.....r..., .
                                                                                                                                              .r
                                                                                                                                         ' '. - '
                                                                                                                                                ..)       .'
                                                                                                                                                           .. . 1.;
                                                                                                                                                                  ,.
                                                                                                                                                                   .,;
                                                                                                                                                                     t..                         ,
                                                                                                                                                                                                     .
                                                                                                                                                                                                         . .
                                                                                                                                                                                                           . .                     ..
                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                             h
                                                                                                                                                                                                                                         -. z ..
                                                                                                                                                                                                                                             ..      -
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         T           ..
                                                                                                                                                                                                                                                                       'a'
                                                                                                                                                                                                                                                                         ...    .
                                                                                                                                                                                                                                                                                ..'
                                                                                                                                                                                                                                                                                  . ..
                                                                                                                                                                                                                                                                                     '-.-'i
                                                                                                                                                                                                                                                                                          . ', !
                                                                                                                                                                                                                                                                                  !. < ''u..'.C.
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                 <''
                                                                                                                                                                                                                                                                                                   ;.rt
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       .  .
                                                                                                                                                                                                                                                                                                         2. .
                                                                                                                                                                                                                                                                                                            >.
                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                               -1..
                                                                                                                                                                                                                                                                                                                2    ..
                                                                                                                                                                                                                                                                                                                    .y-.?
                                                                                                                                                                                                                                                                                                                        r.-
                                                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                                               . .: ..,. .:k;.k.z..z.z' ,-..;....*w.â':Q.'a
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                           .y
                                                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                                                             *
                                                                                                                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                                                                                                                              <
                                                                                                                                                                                                                                                                                                                              0'
                                                                                                                                                                                                                                                                                                                               . tJjJ
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    .J   .'
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                       j A.
                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                           's
                                                                                                                                                                                                                                                                                                                                            .s
                                                                                                                                                                                                                                                                                                                                          c..' ..., %.r
                                                                                                                                                                                                                                                                                                                                                z .- w ..  k.(
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                           ;
        j .u.',.
               u..:... ..' .q$ .                                                                     J 1..*''.... .f''                                 .                e.... ..                 '                                                   .w.                          ..'..J..ul. ;.).w...J''z . - .'tf.!...'..'.u.$v ..        x.s.
                                                                                                                                                                                                                                                                                                                                               :u#j. ,x
                                                                                                                                                                                                                                                                                                                                                      .W.*.




          1




          t
          !
          1                                                                                                                                                                                                        .
